DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the reply filed 9/30/20.  Claims 1, 6, 13, 23, and 28, are amended, claims 2, 3, 14, 15, 24, and 25 are canceled.  Claims 1, 4-13, 16-23, and 26-32 are pending.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/20 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 13, 16, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,165,073 B2 to Kiraz et al. (hereinafter “Kiraz”) in view of US Publication No. 2014/0037215 A1 to Kumar et al. (hereinafter “Kumar”).

Concerning claims 1, 13, and 23, Kiraz discloses a method for conducting a media-based interaction between a host user and a plurality of audience users; a system comprising: a processor; and a memory coupled with and readable by the processor and having stored therein a set of instructions which, when executed by the processor, causes the processor to conduct a media-based interaction between a host user and a plurality of audience users; a non-transitory computer-readable medium comprising a set of instructions stored therein which, when executed by a processor, causes the processor to conduct a media- based interaction between a host user and a plurality of audience users (column 1, lines 19-21; column 3, lines, 28-31), the method/system/non-transitory medium comprising: 
managing, by an application server, a queue of a plurality of questions, each question of the plurality of questions presented by one of the plurality of audience users (column 8, lines 40-45 - the system includes a controller configured to broadcast a web-based meeting between a first user and a second user and a host, producer and co-host can browse the queue, read descriptions, view a submitted question, etc.); 
receiving, by the application server, an input from the host user indicating a start of the media-based interaction (column 3, lines 59-60; column 4 lines 40-52 - the host can start, pause and terminate the event, the controller receives a request from the first user through the graphical user interface, the request can include one of a text question, 
initiating, by the application server, an interactive media session between the host user and the plurality of audience users (column 4, lines 4-9; column 8, lines 42-45; claim 1 - the audience can watch the video broadcasted and can participate in the event via text chat, can submit five video/text questions to be reviewed and answered by the host or co-host, and can initiate a private discussion between the first user and the third user so that the third user can screen the first user and the question before the controller broadcasts the real time video feed of the first user), in response to receiving the input from the host user indicating the start of the media-based interaction (column 3, lines 11-15; column 7, lines 12-13; column 8, lines 1-12 - for a host or producer, the five speaker area can also include start and pause button for starting and pausing the event, when the event is started, the event is streamed at every event access point on the internet, the request can include one of a text question, a recorded video question and a request from the first user to present a live video question to the second user); 
presenting, by the application server, a question from the queue of the plurality of questions to the host user (column 2, lines 1-4; column 8, lines 40-41- controller is configured to broadcast the request as a real time video feed of the first user, so that the first user can ask the question in real time and the second user can respond to the first user's question in real time; the questions tab displays a queue of attendees' five video, recorded video and text questions; the questions tab displays a queue of attendees via video, recorded video and text questions); 

updating, by the application server, the queue of the plurality of questions to remove the question provided to the host user (column 8, lines 40-50 - a host, producer and co-host can Browse the queue, read descriptions, view e submitted question, ping an attendee to confirm that the attendee is ready for the attendee's question to be aired on the event, remove the question from the queue and broadcast the question to the audience).  
	Kiraz lacks specifically disclosing and Kumar discloses capturing, by the application server, a plurality of separate, individual media snippets, each snippet captured based on a predefined time interval; saving, by the application server, each captured media snippet organized into at least one of a plurality of sections, each section related to one of the plurality of questions and a current section related to the presented question; receiving, by the application server, an input from the host user indicating an end of the current section; in response to receiving the input from the host user indicating the end of the current section, ending, by the application server, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the videos as disclosed by Kumar in the system of Kiraz for the purpose of providing customizable video content, thereby creating a versatile communication system.

Concerning claims 4, 16 and 26, Kiraz discloses further comprising determining whether the media-based interaction has ended (column 3, lines 55-60; column 6, line 65-column 7, line 3 – the host can start, pause and terminate the event an can perform all other function using a GUI).  

Claims 5, 6, 17, 18, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kiraz, Kumar, US Patent No. 8,886,011 B2 to Chou et al. .

Concerning claims 5, 17, and 27, Kiraz lacks disclosing and Kumar discloses further comprising, capturing the plurality of separate, individual snippets based on the predefined time interval is captured, if the user specified a message length, the video is captured for the set length of time; the video stream capture can end when the user activates a atop mechanism, saving each captured media snippet, receiving an input from the host user indicating an end of the subsequent section capture can end when the user activates the stop mechanism; the user can cancel recording of the video message and end method; in response to receiving the input from the host user indicating the end of the subsequent section; the caller can activate the presentation of toe video greeting by providing user input e.g., by clicking on the alert icon, (Figs. 7, 11, paragraphs [0007], [0089]-[0092], [0105]); ending the capturing and saving of plurality of separate, individual media snippets (Figs. 7, 11, paragraphs [0007], [0089]-[0092], [0105]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the videos as disclosed by Kumar in the system of Kiraz for the purpose of providing customizable video content, thereby creating a versatile communication system.
Kiraz/Kumar lack specifically disclosing, however, Chou teaches receiving a video bit stream in a network environment; detecting a question in a decoded audio 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide video processing as disclosed by Chou in the system of Kiraz/Kumar for the purpose of providing a versatile audio-video messaging in a video chat system.

Since both Kiraz and Bailey are directed to interactive video processing platform/environment, it would have been obvious to one of ordinary skill in the art at the lime of the invention for recording questions of the users and proving with an interactive media session based on questions and answers from the host/users of Kiraz with the concept of repeat of steps of capturing/reconfiguring until the media interaction is not ended of Bailey for allowing a user to interact with audiovisual media during media playback.

Concerning claims 6, 18 and 28, Chou teaches receiving a video bit stream in a network environment; detecting a question in a decoded audio portion of a video bit stream; and marking a segment of the video bit stream with a tag. The tag may correspond to a location of the question in the video bit stream, and can facilitate consumption of the video bit stream (Abstract).  Chou discloses stitching together a 
Bailey teaches an interactive media player system and method is disclosed that permits a user to interact with audiovisual media “videos” during playback, by allowing the user to integrate audio or visual filters at certain temporal points and screen positions in the playback of the videos (Abstract). Bailey teaches further comprising, in response to determining the media-based interaction has ended, stitching together (if video playback has completed, then the method has ended, paragraph [0063]; an interactive media player system and method Is disclosed that permits a user to interact with audiovisual media videos during playback, by allowing the user to integrate audio or visual filters; repeating the accepting, receiving, recording and displaying steps until reaching the end of the video, paragraph [0006]).  Since both Kiraz and Bailey are directed to interactive video processing platform, if would have been obvious to one of ordinary skill in the art at the time of the invention for recording questions of the users and proving with an interactive media session based on questions and answers from the host users of Kiraz with the concept of repeat of steps of capturing/recording until the media interaction is not ended of Bailey for allowing 8 user to Interact with audiovisual media during media playback (Bailey: paragraph [0002]).

Claims 7-12, 19-22, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kiraz, Kumar, and further in view of  US Publication No. 2008/0120101 A1 to Johnson et al. (hereinafter “Johnson”).

Concerning claims 7, 19, and 29 modified Kiraz discloses wherein managing the queue of the plurality of questions comprises (an apparatus, which includes a! least one memory including computer program code, and at least one processor, column 2, lines-10; the questions tab displays a queue of attendees live video, recorded video and text questions, column 8, lines 40-41; a host, producer and co-host can browse the queue, read descriptions, view a submitted question, ping an attendee to confirm that the attendee is ready for the attendee’s question to be aired on the event, column 8, lines 41-45).  However, fails to discloses receiving input from the host user indicating a request for a new question; shifting each question of the plurality of questions up in the queue of the plurality of questions; assigning a classification to a top question in the queue of the plurality of questions; determining, based on the assigned classification whether the top question In the queue of the plurality of questions is qualified to be presented in toe media-based interaction; and in response to determining the top question in the queue of the plurality of questions is not qualified to be presented in the media-based interaction, removing the top question from toe queue of the plurality of questions.
Johnson teaches the queue generator manages a queue that has representations of at least some of the submissions, and is accessible to a speaker 
Since both Kiraz and Johnson are directed to interactive video chat platform, it would have been obvious to one of ordinary skill in the ad at the time of the invention for recording questions of the users and providing with an interactive media session based on questions and answers from: the host/users of Kiraz with the concept of top question in the queue arranging the questions in the queue and classification of the questions of Johnson for a conference call management system, using a substantially single queue to organize questions trial have been asked allows questions to be answered in an efficient manner (Johnson; paragraph [0011]).

Concerning claims 8, 20 and 30, modified Kiraz discloses further comprising, joining the originator of the question in she queue of the plurality of questions to the interactive media session (attendee of the event is the user in fits audience that joins the event, column 4, lines 1-2; the processor broadcasts, through the graphical user 

Concerning claims 9, 21 and 31, Kiraz lacks disclosing and Johnson discloses  the queue generator manages a queue that has representations of at least some of the submissions, and is accessible to a speaker associated with the conference call 

Concerning claims 10, 22 and 32, Kiraz discloses further comprising, in response to determining more questions remain in the queue of the plurality of questions, repeating said receiving input from the host user indicating a request for a subsequent question (column 8, lines 39-60; column 9, lines 7-16), however lacks disclosing and Johnson discloses shifting each question of fee plurality of questions up in the queue of fee plurality of questions (assigning the question fee lowest priority because the question has not beers previously asked allows the question to effectively be moved to the end of a queue of questions, paragraph [0032]; ranking the questions allows potentially more relevant questions to be prioritized over potentially less relevant 

Concerning claim 11, Kiraz discloses further comprising receiving each of the plurality of questions in the queue and wherein at least one or the plurality of questions is received via a social media message (column 6, lines 41-46; column 9, lines 10-15).  

Concerning claim 12, Kiraz lacks disclosing and Johnson discloses wherein managing the queue of the plurality of questions comprises adding the questions to the queue in an order in which the questions are received and changing the order of the questions in the queue based on at least one or a popularity of the question, a popularity of an originator of the question, or a preference for the originator of the question (paragraphs [0016], [0019], [0023], [0026] - a queue generator manages, creates and maintains, a queue that effectively includes text submissions and textual versions of submissions, queue may be a ranked submissions queue in that text submissions and textual versions of audio submissions may be ordered within queue based on priority, in addition to providing a ranked or prioritized accounting of submissions, queue may also include Indications of a chronological order in which submissions were received.  Since both Kiraz and Johnson are directed to interactive video chat platform, it would have been obvious to one of ordinary skill in the art at the time of the invention for recording questions of the users and providing with an interactive media session based on questions and answers from the host/users of Kiraz with the concept of top question in the queue arranging the questions in the queue and 

Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejection for claims 1, 4-13, 16-23, and 26-32 have been considered but are moot based on the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715